Citation Nr: 0311585	
Decision Date: 06/05/03    Archive Date: 06/10/03	

DOCKET NO.  01-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayments of 
nonservice-connected pension benefits calculated in the 
amounts of $4,824 and $17,966.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from decisions of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
that denied the benefits sought on appeal.  The veteran, who 
had active service from January 1972 to August 1973, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103 A, (West 2002).

In this case, the record also reflects no mention of the 
VCAA, either by way of letter to the veteran or inclusion in 
this Statement of the Case.  It does not appear that the 
veteran was ever notified of the relevant evidence necessary 
to substantiate his claim for waiver of recovery of the 
overpayments at issue or advised as to the division of 
responsibilities between the VA and the veteran in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, further action by the RO is necessary to 
ensure due process.

Further, a review of the record discloses that the veteran 
has appointed the Arizona Veterans Service Commission as his 
representative.  While that organization was acknowledged by 
the RO as the veteran's representative as late as a March 
2002 letter to the veteran, the VA Form 646 (Statement of 
Accredited Representative in Appealed Case) dated later in 
March 2002 was submitted by another state service 
organization, the Arkansas Department of Veterans Affairs.  
As the record does not reflect that the veteran has appointed 
the Arkansas Department of Veterans Affairs as his 
representative, this matter must be clarified prior to 
appellate review.  See 38 C.F.R. §§ 20.601, 20.904 (2002).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran to 
determine whether he wants representative 
assistance from the Arizona Veterans 
Service Commission, the Arkansas 
Department of Veterans Affairs, or some 
another representative.  The veteran 
should be provided the appropriate form 
to designate a representative if he no 
longer desires assistance from the 
Arizona Veterans Service Commission.  

2.  In addition to the development 
requested above, the RO should review the 
veteran's claim under the VCAA and 
undertake any additional development 
deemed necessary.  This should include 
notifying the veteran of the provisions 
of the VCAA, including the evidence 
necessary to substantiate his claim and 
the division of responsibilities between 
the VA and the veteran in obtaining that 
evidence.

When the development requested has been completed, the case 
should again be reviewed by the COWC on the basis of any 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity before the record is returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




